Citation Nr: 1118277	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  08-33 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a left arm/shoulder disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Snyder, Counsel




INTRODUCTION

The Veteran had active service from August 1979 to July 1986, with 2 years prior active duty service.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  See, e.g., September 2005 pension claim.  As these records are potentially relevant to the matter at hand, they should be requested and, if available, associated with the claims file.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

Additionally, the Board notes that the claim of service connection for PTSD arises from the same psychiatric symptoms as the diagnosed anxiety disorder in the April 2008 VA examination record.  Medical diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims.  Rather, the diagnoses need to be considered to determine the nature of the Veteran's current psychiatric condition relative to his claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, additional evidentiary development under the duty to assist is required on the claim of service connection for a psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A are fully complied with and satisfied for the claim of service connection for a psychiatric disorder.  

2.  Obtain the Veteran's SSA records, including all medical records which formed the basis of any decision rendered.  Efforts to obtain these records should be documented, and any evidence received in response to this request should be associated with the claims folder.  

3.  Obtain any outstanding VA treatment records.  Ask the Veteran about the existence of any outstanding non-VA treatment records.  Request any reported records.  

4.  Obtain an addendum opinion from the April 2008 psychiatric examiner.  The claims file should be made available to the examiner for review.  The examiner should state whether it is at least as likely as not that the Veteran's anxiety disorder onset in service or is causally related to service, to include the in-service motorcycle accident.  A rationale should be provided for any opinion expressed.  

5.  Thereafter, readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


